Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Notice of Allowability to Claims filed on 03/26/2021 and amendments to the Specifications and Drawings filed on 05/19/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. John Lingl on 04/15/2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:Line 3: The limitation of --having a length-- has been added between “second portion” and “extending perpendicularly”.Line 6: The limitation of --and spaced-- has been added between “separate” and “from the second Line 9: The limitation of --to allow movement of the exercise system-- has been added between “a first position” and “and a second position”.Line 9: The limitation of --to lock movement of the exercise system-- has been added between “a second position” and “about the axis”.
Claim 3 has been amended as follows:Line 3: The limitation of “at least one moveable assembly” has been replaced with --exercise system”.
Claim 8 has been cancelled.
Claim 9 has been cancelled.
Claim 10 has been cancelled.
Claim 11 has been cancelled.
Claim 12 has been cancelled.
Claim 13 has been cancelled.
The following is an examiner’s statement of reasons for allowance: Change and Lohr et al are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising locking device for an exercise system, the locking device comprising: a first portion and a second portion, the second portion having a length extending perpendicularly from the first portion, wherein the first portion and the second portion are fixedly attached to one another; an axle extending through the first portion and defining an axis of rotation, the axle being separate and spaced from the second portion; the second portion having a contact portion that extends along the length of the second portion and is configured to selectively engage a resistance mechanism of the exercise system and configured to move between a first position to allow movement of the exercise system and a second position to lock movement of the exercise system about the axis of rotation defined by the axle; and an actuator for selectively engaging the first portion and moving the contact portion between the first position and the second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784